Exhibit 10.1

LOGO [g238917image007.jpg]

September 30, 2011

Michael Pangia

c/o Aviat Networks, Inc.

5200 Great America Parkway

Santa Clara, CA 95054

Amendment to Employment Agreement

Dear Mike:

This amendment relates to the letter agreement dated July 18, 2011 (the
“Agreement”) setting forth the terms of your continued employment with Aviat
Networks, Inc. (the “Company”).

Section 3(b) of the Agreement provides that, subject to yearly approval, you
will receive an annual incentive with a target value equal to 100% of your base
salary. Section 3(c) of the Agreement provides that, subject to Board
authorization, you will receive a long-term incentive whose initial value will
be $733,333.

In the design of the fiscal 2012 annual incentive plan and fiscal 2012 long-term
incentive plan for the Company’s executives, you, together with the Company’s
Human Resources department and with the approval of the Compensation Committee
of the Company’s Board of Directors, have applied a floor value of $3.75 per
share of the Company’s common stock for purposes of awards consisting of
restricted stock. This means that, in translating dollar values, such as those
referred to above, into awards of restricted stock, the value attributed to each
restricted share is the higher of fair market value on the award date or $3.75.
If the fair market value on the award date is below $3.75, applying the floor
value will result in the award of fewer restricted shares than would be awarded
based solely on fair market value.

We understand that it has been your intent to apply the $3.75 floor to your own
fiscal 2012 equity awards on the same basis as it applies to other Company
executives.

Therefore, the Agreement is hereby amended by adding the following sentence at
the end of Section 3(b) and at the end of Section 3(c):

For purposes of calculating the value of any restricted shares included in your
award for fiscal 2012, a minimum value of $3.75 per share shall be applied.



--------------------------------------------------------------------------------

Michael Pangia

Amendment to Employment Agreement

 

Please sign this letter on the space provided below to acknowledge your
agreement to this amendment.

Sincerely,

 

Aviat Networks, Inc. By:  

/s/ Charles D. Kissner

 

Charles D. Kissner

Chairman

I agree to the foregoing amendment.

 

/s/ Michael Pangia      

Michael Pangia President and CEO

 

2